Exhibit 10.1

November 24, 2019

Joseph M. Nowicki

505 Huntmar Park Drive

Herndon, VA 20170

 

 

Re:Separation Agreement

 

Dear Joe:

This letter when signed by you will constitute the full agreement between you
and Beacon Roofing Supply, Inc. and Beacon Sales Acquisition, Inc. (together,
“the Company”) on the terms of your continued employment with, and eventual
separation from, the Company (the “Agreement”).

 

 

1.

Your employment with the Company will continue until a date chosen by the
Company, anticipated to be approximately 14 days after the start date of your
successor Chief Financial Officer (the “Separation Date”), but in no event
before January 1, 2020.  From the date of this Agreement through the start date
of your successor, you will continue to devote your best efforts to faithfully
discharge your duties to the Company as its Chief Financial Officer.  Following
your successor’s start date until your Separation Date, you will remain a
full-time employee and you will take reasonable and appropriate actions to
cooperatively and smoothly transition the duties of Chief Financial Officer to
your successor.  Through your Separation Date, you will continue to be provided
with your current base salary and you will continue to participate in the
Company’s employee benefits plans in accordance with their terms.  You will not
be entitled to participate in the management cash bonus plan for the fiscal year
beginning October 1, 2019, and you will not be entitled to any future equity
grants under the Company’s Stock Plan.

 

2.

Your employment with the Company will terminate on the Separation Date.  Your
final paycheck will include any unpaid base salary earned through the Separation
Date, any accrued but unused vacation in accordance with the Company’s paid time
off policy, and expense reimbursements in accordance with Company policy.  

 

3.

In consideration of your acceptance of this Agreement, continued employment
through the Separation Date, ongoing compliance with your May 13, 2015
Restrictive Covenant Agreement at Exhibit A (the Separation date will be
considered your date of resignation under the Restrictive Covenant Agreement),
and the execution and non-revocation of the Release of Claims (“Release”) at
Exhibit B which will be presented to you on your Separation Date, you will be
entitled to the following payments and benefits after your Separation Date:

 

(a)

The Company will provide you with continued salary for one year from the
Separation Date at your annual rate of $505,918 per year, paid on regularly

--------------------------------------------------------------------------------

 

scheduled pay dates, less ordinary and necessary payroll deductions.  On the
date of the last payment of continued salary, the Company also will pay you
$493,271, representing 18 months of bonus based upon your FY2020 target bonus of
$328,847, less ordinary and necessary payroll deductions.    

 

(b)

Following the Separation Date, should you choose to elect COBRA benefits, the
Company will reimburse you for your COBRA premium for one year.

 

(c)

At the Separation Date, the following outstanding long-term incentive awards
will become vested:

 

(i)

Any unvested options that would have vested in calendar year 2020. Your deadline
to exercise these options will be 90 days from the Separation Date.  

 

(ii)

All outstanding unvested time-based Restricted Stock Units.

 

(iii)

The unvested performance-based RSUs granted on February 12, 2018.  

 

(iv)

All other equity will be forfeited on the Separation Date.  

 

(d)

Except as stated above, all other benefits and compensation end on the
Separation Date.  

 

(e)

You acknowledge that no other payments are due and owing to you.

 

(f)

The terms of your Restrictive Covenant Agreement will apply as if you
voluntarily resigned on the Separation Date.  You acknowledge that should you
fail to comply with the restrictions of the Restrictive Covenant Agreement, (i)
all cash payments under this Agreement shall cease immediately and you will be
obligated to remit to the Company, within 30 days of written demand, all such
amounts previously paid to you; (ii) all outstanding equity awards under the
Stock Plan shall immediately be forfeited and, within 30 days of written demand,
you will remit to the Company either a number of shares of common stock
previously received in connection with the vesting of a restricted stock or
restricted stock unit award or the exercise of a stock option or a cash payment
equal to the number of such shares multiplied by the closing price of the common
stock on the date the award vested; and (iii) reimbursement of COBRA pursuant to
paragraph 3(b) will cease.  You also agree that the Company will be entitled, in
addition to any other rights or remedies available to it, to seek injunctive
relief.

 

(g)

In the event the enforceability of any of the covenants in this Paragraph are
challenged in court, the applicable time as to such covenant shall be deemed

-2-

--------------------------------------------------------------------------------

 

tolled upon the filing of the lawsuit challenging such enforceability until the
dispute is finally resolved and all periods of appeal have expired.  

 

4.

In the event of your death during the term of this Agreement, (a) no further
payments of salary or continued pay will be made for any pay period after the
date of death; (b) the date of your death will be a “qualifying event” for
purposes of COBRA, entitling your current spouse and covered dependents to elect
continued health, dental and vision coverage in accordance with the terms of the
plan and COBRA.

 

5.

You agree to not make any disparaging or negative statements about the Company
or its affiliated companies and its and their officers, directors and
employees.  You also agree to provide reasonable cooperation to the Company in
connection with any third-party/government audits or inquiries into matters
during your tenure as CFO.  The Company will reimburse your for reasonable costs
and expenses associated with any request for cooperation in this regard.

 

6.

You acknowledge and agree that this Agreement, including the Release set forth
in Exhibit B, sets forth the entire understanding between the parties concerning
the matters discussed herein, that no promise or inducement has been offered to
you to enter into this Agreement except as expressly set forth herein, and that
the provisions of this Agreement are severable such that if any part of the
Agreement is found to be unenforceable, the other parts shall remain fully valid
and enforceable.

 

7.

You agree to notify the Company within seventy-two (72) hours after accepting
new paid employment or Board positions.

 

8.

Except to the extent preempted by federal law, this Agreement will be
interpreted, enforced, and governed in accordance with the laws of the State of
Delaware which are applicable to contracts made and to be performed in that
state and without regard to the principles of conflict of laws.

 

9.

Each monthly payment described in Paragraph 3(a) will be considered a separate
payment for purposes of Section 409A of the Internal Revenue Code. If at the
time of your termination of employment for reasons other than death you are a
“Key Employee” as determined in accordance with the procedures set forth in
Treas. Reg. §1.409A-1(i), any amounts payable pursuant to this Agreement that
are subject to Section 409A of the Internal Revenue Code shall not be paid or
commence to be paid until six months following your termination of employment,
or if earlier, the date of death.

 

10.

Notwithstanding any of the foregoing, in no event will any payment or benefits
be provided pursuant to this Agreement if you voluntarily terminate your
employment prior to the Separation Date or if your employment is terminated by
the Company prior to the Separation Date for cause (cause means, as determined
by the Company in its reasonable judgment, your gross negligence or willful
misconduct in the

-3-

--------------------------------------------------------------------------------

 

performance of your duties or your commission of any act of fraud or
embezzlement against the Company or of any felony or act involving dishonesty).

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 24th day
of November, 2019.

 

 

BEACON ROOFING SUPPLY, INC.

 

 

 

 

By:

/s/  JULIAN G. FRANCIS

 

Its:

President & CEO

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

  /s/

JOSEPH M. NOWICKI

 

 

 

-4-

--------------------------------------------------------------------------------

Exhibit B

 

In consideration of the payments and benefits provided to you above, to which
you are not otherwise entitled and the sufficiency of which you acknowledge, you
do, on behalf of yourself and your heirs, administrators, executors and assigns,
hereby fully, finally and unconditionally release and forever discharge the
Company and its parent, subsidiary and affiliated entities and all their former
and present officers, directors, shareholders, employees, trustees, fiduciaries,
administrators, attorneys, consultants, agents, and other representatives, and
all their respective predecessors, successors and assigns (collectively
“Released Parties”), in their corporate, personal and representative capacities,
from any and all obligations,  claims, damages, costs, attorneys’ fees, suits
and demands, of any and every kind, nature and character, known or unknown,
liquidated or unliquidated, absolute or contingent, in law and in equity,
enforceable under any local, state or federal common law, constitution, statute
or ordinance, which arise from or relate to your past employment with the
Company or the termination thereof, or any past actions or omissions of the
Company or any of the Released Parties, including without limitation, rights and
claims arising under the Family and Medical Leave Act, Title VII of the Civil
Rights Act, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act, the Older Worker Benefits Protection Act, the Worker’s
Adjustment and Retraining Notification Act, the Employee Retirement Income
Security Act, or any other federal, state or local law or regulation.  Subject
to applicable law, you also warrant that you have not filed or sued and will not
sue or file any actions against the Company or any of the Released Parties with
respect to claims covered by this release.

You recognize and understand that the foregoing is a general release by which
you are giving up the opportunity to obtain compensation, damages, and other
forms of relief for yourself.  This Agreement, however, is not intended to and
does not interfere with the right of any governmental agency to enforce laws or
to seek relief that may benefit the general public, or your right to assist with
or participate in that process.  By signing this Agreement, however, you waive
any right to personally recover against the Released Parties, and you give up
the opportunity to obtain compensation, damages or other forms of relief for you
other than that provided in this Agreement.  You represent that you are not
aware of any facts on which a claim under the Fair Labor Standards Act, the
Attorney Fees in Wage Action Act, or under applicable state minimum wage, wage
payment or leave laws, could be brought.

Nothing contained in this Release limits Employee’s ability to, in good faith,
report possible violations of law or regulation to, or file a charge or
complaint with, the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Department of Justice, the Congress, any Inspector
General, or any other federal, state or local governmental agency or commission
(“Government Agencies”). Employee further understands that this Release does not
limit Employee’s ability to communicate in good faith with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company.

 

--------------------------------------------------------------------------------

If you accept the terms of this Release, please date and sign below and return
it to Ross Cooper.  Once you execute this Release, you have seven (7) days in
which to revoke in writing your acceptance by providing the same to me, and such
revocation will render this Release null and void.  If you do not revoke your
acceptance in writing and provide it to me by midnight on the seventh day, this
Release shall be effective the day after the seven-day revocation period has
elapsed.

 

Sincerely,

 

BEACON ROOFING SUPPLY, INC.

 

 

By:

/s/  JULIAN G. FRANCIS

Name:

Julian G. Francis

Title:

President & CEO

 

 

 

 

 

 

By signing this letter, I represent and warrant that I have not been the victim
of age or other discrimination or wrongful treatment in my employment and the
termination thereof.  I further acknowledge that the Company advised me in
writing to consult with an attorney, that I had twenty-one (21) days, or until
______________ to consider this Agreement, that I received all information
necessary to make an informed decision and I had the opportunity to request and
receive additional information, that I understand and agree to the terms of this
Agreement, that I have seven (7) days in which to revoke my acceptance of this
Agreement, and that I am signing this Agreement voluntarily with full knowledge
and understanding of its contents.

 

Dated:

  November 24, 2019

 

Signature:

/s/  JOSEPH M. NOWICKI

 

 

 

-2-